Title: From George Washington to Lieutenant Colonel Udny Hay, 25 November 1778
From: Washington, George
To: Hay, Udny


  
    Sir
    Head Quarters [Fredericksburg, N.Y.] 25th Novr 1778.
  
I have to acknowlege your favor of the 22d Inst. with its inclosures.
  Miss Tyneck may be told how very glad I should be to oblige her 
    
    
    
    with a pass to go immediately into New-York, if it was not necessary in such cases to observe some general line of conduct.
The line which has been pointed out by Congress, and which I have adopted, is to grant passports to such persons only as have previously obtained permission from the Executive of the State to which they belong. I would therefore wish Miss Tyneck to take the trouble of procuring this from Governor Clinton (and I make no doubt but he will readily grant it[)].
But in case of Governor Clinton’s absence, and this cannot be procured at present, I have inclosed the Young lady my pass-port, that she may not be detained waiting for his return.
I thank you for your endeavours to provide me with some Nuts, and am sir Your most hble servt.
